 



Exhibit 10.18



 

 

 

 

CONFIDENTIAL

 

MASTER SERVICES AGREEMENT

 

 

 

1

 

 

MASTER SERVICES AGREEMENT

 

 

This Master Services Agreement (hereinafter “this Agreement”) is entered into as
of the ___ day of August 2013 (the “Effective Date”) by and between Camargo
Pharmaceutical Services, LLC (herein called CPS) and Elite Pharmaceuticals, Inc.
(hereinafter called "Sponsor").

 

 

WITNESSETH

WHEREAS, the Services (as defined below) to be provided by CPS to Sponsor
pursuant to this Agreement are of mutual interest and benefit to CPS and to
Sponsor, and will further CPS's instructional and research objectives in a
manner consistent with its status as a research services provider;

 

WHEREAS, the Services to be provided by CPS to Sponsor will be provided pursuant
to various separate “Statements of Work,” each of which will be attached hereto
as an Appendix and incorporated herein by reference;

 

WHEREAS, each Statement of Work attached hereto as an Appendix shall describe
the Services to be provided pursuant to the Statement of Work;

 

WHEREAS, each Statement of Work attached hereto as an Appendix shall contain the
“Payment Terms” under which payments will be made by Sponsor to CPS pursuant to
the Statement of Work;

 

WHEREAS, each Statement of Work attached hereto as an Appendix shall describe
the “Timeline” and schedule for the provision of Services to be provided by CPS
to Sponsor pursuant to the Statement of Work; and

 

WHEREAS, each Statement of Work attached hereto as an Appendix shall contain a
preliminary, non-binding, estimate of “Pass-Through Costs” related to the
Services to be provided by CPS to Sponsor pursuant to the Statement of Work.

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.SCOPE OF WORK; AMENDMENTS

 

CPS shall exercise its reasonable efforts to carry out the Services set forth in
the Statements of Work agreed to in writing between CPS and Sponsor, as amended
from time to time in accordance with the terms of this Agreement and the
Statements of Work.

 

A.As a “master” form of agreement, this Agreement allows the parties to contract
for multiple projects through the issuance of multiple Statements of Work,
without having to re-negotiate the basic terms and conditions herein.

 

B.CPS shall provide the services indicated in the Statements of Work
(“Services”). The scope and assumptions regarding each particular Service to be
provided by CPS are particularly described in each Statement of Work attached
hereto, all of which form an integral part of this Agreement.

 



2

 

 



C.CPS represents and covenants that it has the experience, capability, and
resources, including but not limited to sufficient personnel and equipment, to
efficiently and expeditiously provide the Services hereunder in a professional
and competent manner, and in compliance with the Statements of Work attached
hereto.

 

D.If Sponsor wishes to either: (i) change the nature and/or scope of the
Services to be provided under this Agreement pursuant to any Statement of Work,
(ii) obtain additional services not provided for under this Agreement pursuant
to any Statement of Work ; or (iii) obtain additional services which are
inconsistent with the assumptions set forth in any Statement of Work, then
Sponsor shall so advise CPS in writing and shall submit to CPS in writing
proposed specifications for the changed or additional work. The proposed
specifications shall be deemed to be proposed amendments to the applicable
Statement of Work. Within five business days after CPS’s receipt of the proposed
specifications, CPS shall, in writing, either accept or reject the proposed
specifications. If CPS accepts the proposed specifications, CPS shall provide
Sponsor, in writing, with a cost estimate for performing the changed or
additional Services. The cost estimate shall be deemed to be proposed amendments
to the Payment Terms included in the applicable Statement of Work. Within five
business days after Sponsor’s receipt of the cost estimate, Sponsor, in writing,
shall either accept or reject the proposed cost estimate. If Sponsor accepts the
cost estimate, then the Scope of Work shall be amended as provided in the
proposed specifications and the cost estimate and CPS shall perform the changed
or additional Services. The changed or additional Services provided by CPS shall
be governed by all of the terms and conditions of this Agreement and the
applicable Statement of Work, as amended.

 

E.Selection of subcontractors. To the extent that the Statement of Work entails
contracting or subcontracting (collectively, "Subcontracting") the performance
of Services to any third party (any such person or entity a "Subcontractor"),
the parties agree as follows.

 

1. Selection of Subcontractor by Sponsor. Notwithstanding anything to the
contrary herein, if the Sponsor selects or otherwise directs CPS to use a
particular Subcontractor ("Directed Subcontractors"), CPS shall not be
responsible for any negligence, delay, failure or non-performance related to
such Directed Subcontractor's performance of Services. All Directed
Subcontractors shall be listed in the Statement of Work.

 

2. Selection of Subcontractor by CPS. If CPS selects the Subcontractor ("CPS
Selected Subcontractor"), CPS shall (i) be responsible for the quality and
timeliness of the CPS Selected Subcontractor to the same extent as if CPS itself
performed or was to perform the Services provided by such CPS Selected
Subcontractor; (ii)subcontract the Services to such CPS Selected Subcontractors
whom CPS, after commercially reasonable investigation, believes, to its
knowledge, to be competent, experienced and capable of performing such Services
on a timely and professional basis; (iii) monitor the CPS Selected
Subcontractor, as it deems necessary in its sole discretion, so as to allow for
delivery of the Services as set forth in the Statement of Work; and (iv) CPS
shall timely pay its CPS Selected Subcontractors as required by CPS' agreements
with such persons.

 



3

 

 

3. CPS shall not disclose any of Sponsor's Confidential Information to
Subcontractor until Subcontractor has executed a confidentiality agreement
containing substantially similar obligations as those set forth in Section 5
below and CPS shall use commercially reasonable efforts to cause the CPS
Selected Subcontractor to become a party to the Confidentiality and Assignment
of Intellectual Property Agreement in the form set forth in Appendix B hereto
and

 

F.CPS shall use commercially reasonable efforts to maintain the composition of
the project team, and that such project team will not change except due to
sickness, disability, termination of employment, performance issues, any
circumstance beyond the control of CPS, or upon the prior request or approval of
Sponsor.

 

2.COST AND PAYMENT

 

A.In consideration of CPS's provision of the Services, Sponsor shall pay CPS the
amounts described in the Statements of Work, attached hereto as an Appendix, in
the manner and at the times set forth in the Statements of Work.

 

B.CPS will use its best efforts to accomplish and complete the Services within
the budget described on the Statements of Work, and will not commit to any
material expenses in excess of budgeted amounts without Sponsor's prior written
consent; provided, however, that this language is not intended to limit charges
from CPS to Sponsor for necessary Pass-Through Expenses associated with any
mutually agreed, written change.

 

C.All reasonable travel, food, lodging, printing (including CRF printing),
photocopying, copyright fees, and shipping to those persons identified on the
Statements of Work (collectively, “Pass-Through Expenses”) shall be billed by
CPS to Sponsor with no mark-up. Such expenses shall be in addition to all other
amounts described in the Statements of Work to be paid by Sponsor.

 

D.All invoices submitted by CPS to Sponsor shall be paid by Sponsor within
thirty (30) days of date of invoice. The invoice shall detail the work performed
by CPS in connection with the Services, milestones reached and a reasonable
accounting of all reimbursable expenses or Pass-Through Expenses incurred since
the last invoice, supporting documentation for all Pass-Through Expenses and
reconciliation against any advance payments previously made by Sponsor related
to reimbursable expenses or Pass-Through Expenses.

 



4

 

 

 



3.PERFORMANCE PERIOD

 

A.The effective period of this Agreement will be from the Effective Date through
the completion of the Services to be provided under all of the Statements of
Work attached hereto, unless sooner terminated pursuant to Article 9 hereof.

 

B.Each Statement of Work includes an estimated timeline for completion of the
Services to be provided pursuant to such Statement of Work. CPS will use
reasonable professional efforts to facilitate completion of the Services in
accordance with the estimated timeline. In the event that CPS determines that
the Services may not be completed in accordance with the estimated timeline, CPS
will notify the Sponsor, in writing, of the cause for any possible delay, the
anticipated duration of any possible delay and suggested actions, including
changes to the applicable Statement of Work, to facilitate completion of the
Services in a timely manner. The implementation of any changes to the applicable
Statement of Work must be agreed to by the parties in writing as provided for in
paragraph 1.D. above.

 

C.Sponsor shall review and respond to CPS’s reasonable requests for information
and/or approval in a timely fashion (generally within five business days
depending on the nature of the submission). Sponsor will provide other
assistance as CPS may reasonably request in order to effectively perform the
Services. Any delay by Sponsor in complying with Sponsor’s obligations under
this Agreement and any Statement of Work (e.g., delays in review and comment by
Sponsor on written work provided by CPS to Sponsor) which cause CPS to be unable
to complete the Services in the time provided for by the Timeline shall relieve
CPS from the provisions of the Timeline to the extent caused by Sponsor's delay
and, in such event, Sponsor shall pay CPS in full for the Services when
completed irrespective of any failure by CPS to complete the Services within the
Timeline to the extent caused by Sponsor's delay.

 

4.RECORDKEEPING, REPORTING AND ACCESS

 

A.Sponsor’s authorized representatives and governmental and regulatory
authorities, to the extent permitted by law, may, during regular business hours,
arrange in writing in advance with CPS to inspect the facilities CPS will use to
provide the Services.

 

B.If CPS or Sponsor becomes aware of the occurrence of any unexpected event
which may have an effect on the validity of any of the Services provided by CPS
under this Agreement, then the party becoming aware of the unexpected event
shall notify the other party, in writing, of the occurrence of the unexpected
event. The notice will be made within forty-eight (48) hours (or earlier if
required by law) after the party learns of the occurrence the unexpected event.
The party which becomes aware of the unexpected event shall document, to the
best of its ability based on the information available to it, the nature and
cause of the unexpected event and both parties shall document, in writing, any
actions they may take as a result of the unexpected event.

 



5

 

 



C.During the term of this Agreement, CPS will promptly notify Sponsor by
telephone and, subsequently, in writing, of any material changes that may effect
the provision of Services by CPS under this Agreement, including, but not
limited to, changes in personnel involved in providing the Services on behalf of
CPS.

 

D.If any governmental or regulatory authority conducts or gives notice to CPS of
its intent to conduct an inspection of CPS’s facilities and/or records or to
take any other regulatory action with respect to the Services, then CPS will, to
the extent permitted by applicable law and regulation: (i) promptly give Sponsor
notice thereof; and (ii) send to Sponsor all information and copies of relevant
documents received by CPS from the governmental or regulatory agency related
thereto. To the extent required by law or applicable regulation, CPS shall
permit inspection of CPS’s facilities and of such information, data and
materials requested by the governmental or regulatory authority. To the extent
permitted by law or applicable regulation, CPS shall: (1) make reasonable
efforts to confer with Sponsor and to agree with Sponsor on a response to the
governmental or regulatory agency; (2) provide Sponsor with copies of all
notices and related correspondence from governmental and regulatory authorities
and any regulatory inspection reports; and (3) permit Sponsor representatives to
attend any inspections by governmental or regulatory authorities.

 

E.CPS shall perform the following recordkeeping and reporting obligations in a
timely fashion: preparation and maintenance of complete, accurately written
records, accounts, notes, reports and data, all in accordance with the
Statements of Work and any federal, state and local laws and regulations which
may apply to the Services.

 

F.During the term of this Agreement and until two (2) years after its expiration
or termination, Sponsor may, during regular business hours, arrange in writing
in advance with CPS to inspect and copy all data and work product related to the
Services and to audit any financial records of CPS associated with this
Agreement. Any inspections or copying shall be at Sponsor’s sole expense.
Financial records may include invoice records, invoices from third parties,
contracts with third parties and records of payments which relate to the
Agreement. To the extent such records are not separable from other customer
records, CPS shall give reasonable access to the records to an independent
auditor selected by Sponsor and paid for by Sponsor who shall audit the records
pertaining to the Services performed under this Agreement and may disclose the
results of the audit to Sponsor only to the extent it relates to this Agreement.
In no event shall other customer information be disclosed to Sponsor.

 



6

 

 



5.CONFIDENTIAL INFORMATION

 

A.Each party to this Agreement agrees to hold in strict confidence and not to
disclose or to use for any purpose other than the performance of Services under
this Agreement any and all trade secrets, privileged records or other
confidential or proprietary information whether oral or written (collectively
"Confidential Information") disclosed to the receiving party by the other party
to this Agreement. The obligation of non-disclosure shall not apply to the
following:

 

i.information at or after such time that it is or becomes publicly available
through no fault of the receiving party;

 

ii.information that is already independently known to the receiving party
without violating any obligation of confidentiality;

 

iii.information at or after such time as it is disclosed to the receiving party
on a non-confidential basis by a third party with the legal right to do so;

 

iv.information which the disclosing party has not identified as Confidential
Information and which the receiving party reasonably believes is not
Confidential Information.

 

Information which the receiving party is legally compelled to disclose,
including, but not limited to information required to be disclosed by the
receiving party to any governmental or regulatory authority or pursuant to any
subpoena or discovery order or any other order of any court, may be disclosed to
such authority or in accordance with such subpoena or discovery order to the
extent legally required.

 

B.At any time upon written request by Sponsor, Confidential Information received
by CPS from Sponsor (including any copies of the Confidential Information) and
all documents, drawings, sketches, models, designs, data, memoranda, tapes,
records, and any other materials whatsoever developed by CPS that include any of
Sponsor’s Confidential Information (including all copies and/or any other form
of reproduction and/or description thereof made by CPS) shall, at Sponsor’s
option, either be returned to Sponsor or destroyed. If the materials containing
Sponsor’s Confidential Information are destroyed, then CPS shall deliver to
Sponsor a written statement certifying that the materials have been
appropriately destroyed. The return and/or destruction of the Confidential
Information shall not relieve CPS of its other confidentiality obligations under
this Agreement.

 

7

 

 

C.The confidentiality obligations of CPS and Sponsor under this Article shall
survive and continue for five (5) years after the termination of this Agreement.

 

D.In the event CPS finds it necessary to disclose Sponsor’s Confidential
Information to any third party to permit CPS to defend its research against an
allegation of fraud or otherwise, CPS shall first notify Sponsor and CPS and
Sponsor shall agree to a mutually satisfactory way to disclose such Confidential
Information as necessary for this limited purpose.

 

E.Each party agrees that any violation or threatened violation of this Section 5
will cause irreparable injury to the other party, entitling the other party to
obtain injunctive relief, specific performance or other equitable relief in
addition to all legal remedies, plus reasonable attorney's fees and costs
incurred in obtaining any such relief.

 

6.OWNERSHIP OF RESULTS; PUBLICATION

 

A.Sponsor shall retain all right, title and interest in all products developed
for Sponsor under this Agreement (the “Work Product”), and any intellectual
property directly and primarily related to such Work Product, including but not
limited to patents, copyrights, trade secrets, trademarks or other similar
rights (collectively, the “Intellectual Property”); provided, however, that
Sponsor hereby grants to CPS a non-exclusive, royalty-free license to use the
Intellectual Property in order to fulfill its obligations under this Agreement.
Additionally, Sponsor grants to CPS a non-exclusive, royalty-free license to use
any “know-how” which CPS develops during the course of this Agreement.

 

B.Except as reserved in accordance with this Agreement, CPS hereby assigns,
transfers and conveys to Sponsor all of its right, title and interest in and to
any and all such Intellectual Property. Upon request of Sponsor, CPS agrees that
it shall disclose fully, as soon as practicable and in writing, all material
Work Product to Sponsor. At anytime and from time to time, upon the request of
Sponsor, CPS shall execute and deliver to Sponsor any and all instruments,
documents and papers, give evidence and do any and all other reasonable acts, at
Sponsor's expense, that in the reasonable opinion of counsel for Sponsor, are or
may be necessary or desirable to document such transfer or maintain and enforce
any and all patents, trademark registrations or copyrights under United States
or foreign law with respect to any such Intellectual Property or obtain any
extension, validation, re-issue, continuance or renewal of any patent, trademark
or copyright of such Intellectual Property.

 

C.Unless otherwise required by this Agreement or applicable law or regulations,
any report which details and/or summarizes the Work Product will designate CPS
as the developer of the Work Product. Sponsor will not remove such designation
from the Work Product unless the removal: (i) is approved in writing by CPS;
(ii) is permitted by the provisions of this Agreement; or (iii) is required by
law or applicable regulation.

 



8

 

 



D.Sponsor may modify the Work Product for its own internal usage. If Sponsor
modifies the Work Product, Sponsor shall provide a copy of the modified Work
Product to CPS. Upon request from CPS, Sponsor will remove the designation that
CPS developed the Work Product from any Work Product modified by Sponsor. Any
Work Product modified by Sponsor shall be subject to the same restrictions
concerning disclosure as apply to the original Work Product.

 

E.CPS may not submit or publish the Work Product in journals, periodicals or
otherwise without the prior written consent of Sponsor. If Sponsor consents to
such publication, CPS shall remove any of Sponsor’s Confidential Information
from the Work Product and CPS shall provide a manuscript of the paper, abstract
or other published materials (the “Published Materials”) to Sponsor for its
review and approval prior to submission for publication. If, within five
business days of Sponsor’s receipt of the Published Materials, Sponsor notifies
CPS in writing that the Published Materials contain Confidential Information and
specifically identifies the Confidential Information in the Published Materials,
then CPS will remove the Confidential Information from the Published Materials
before they are published.

 

7.USE OF CPS’S OR SPONSOR'S NAME (ADVERTISING)

 

A.CPS and Sponsor will obtain prior written permission from each other before
using the name, symbols and/or marks of the other in any form of publicity. This
shall not include documents or legally required disclosure by CPS or Sponsor
that identifies the existence of the Agreement. Further, Sponsor agrees that its
use of the name, symbols and/or marks of CPS, or names of CPS's employees, or
names of independent contractors, shall be limited to identification of CPS as
the provider of Services under this Agreement.

 

B.Sponsor will not use, nor authorize others to use, the name, symbols, or marks
of CPS in any advertising or publicity material or make any form of
representation or statement in relation to the Services which would constitute
an express or implied endorsement by CPS of any commercial product or service
without prior written approval from CPS.

 

 

8. INDEMNIFICATION

 

A.Sponsor covenants and agrees to defend, indemnify, reimburse and hold harmless
CPS, and its directors, officers, agents, employees, interns, independent
contractors, sub-contractors, vendors and affiliates: (collectively, the "CPS
Indemnitees"), from and against any and all demands, claims, liabilities,
obligations, actions, proceedings, judgments, damages, losses, costs and
expenses (including court costs and reasonable attorney's fees) (collectively,
the "Claims") relating to or alleged to have arisen out of the performance of
the Services. This indemnity excludes, however, Claims against a CPS Indemnitee
to the extent found by a court of competent jurisdiction to be caused by: i)
material failure on the part of a CPS Indemnitee to conduct the Services in
accordance with this Agreement or the Statements of Work; or ii) negligence or
willful malfeasance by a CPS Indemnitee in connection with the administration of
the Services or (iii) material deviation from any applicable governmental rule
or regulation.

 



9

 

 





B.CPS shall promptly notify Sponsor of any complaints, Claims, or injuries
relating to any loss subject to this indemnification. Sponsor shall have the
right to select defense counsel and to direct the defense or settlement of any
such claim or suit, provided the Sponsor shall not enter into a settlement
attributing damages or liability to any CPS Indemnitee. Sponsor shall provide
diligent defense against any claims brought or actions filed which are covered
by the indemnity contained herein, whether such claims or actions are rightfully
or wrongfully brought or filed.

 

C.Deviations from the terms of the Statements of Work that may arise out of
necessity do not constitute negligence or willful malfeasance provided that CPS
shall promptly notify the Sponsor in writing of any such deviations.

 

D.CPS shall reasonably cooperate with the Sponsor and its legal representatives
in the investigation or defense of any claims or suits covered under this
Agreement. In the event a claim or action is or may be asserted, CPS shall have
the right to select and to obtain representation by separate legal counsel. If
CPS exercises such right, all costs and expenses incurred by CPS for such
separate counsel shall be borne by CPS.

 

E.CPS covenants and agrees to indemnify, reimburse and hold harmless Sponsor and
its directors, officers, agents, employees, and affiliates (collectively the
“Sponsor Indemnitees”) from and against any and all Claims with respect to which
Sponsor is ultimately determined to not be obligated pursuant to clauses i. ii.
and iii of Section A above. This indemnification excludes, however, Claims
against a Sponsor Indemnitee to the extent found by a court of competent
jurisdiction to have been caused in whole or in part by the Sponsor Indemnitee’s
negligence or willful malfeasance.

 

F.Notwithstanding any of the foregoing indemnification provisions, neither
Sponsor nor CPS shall be liable to the other for indirect, INCIDENTAL,
EXEMPLARY, PUNITIVE, consequential or special damages or losses (including lost
profits) (collectively “Speculative Damages”) resulting directly or indirectly
from performance of or failure to perform or comply with this Agreement. UNDER
NO CIRCUMSTANCES SHALL CPS' TOTAL LIABILITY OF ALL KINDS ARISING OUT OF OR
RELATED TO THIS AGREEMENT, REGARDLESS OF THE FORUM AND REGARDLESS OF WHETHER ANY
ACTION OR CLAIM IS BASED ON CONTRACT, STRICT LIABILITY, TORT OR OTHERWISE,
EXCEED THE TOTAL VALUE OF THE SERVICES TO WHICH SUCH ACTION OR CLAIM RELATES
(DETERMINED AS OF THE DATE OF ANY FINAL JUDGMENT IN SUCH ACTION. Such limitation
on damages is expressly understood to be a bargained for and material term of
this Agreement but shall not limit the obligations of either party to comply
with Section 9 hereof upon any termination of this Agreement.

 



10

 

 



G.At all times during the term of this Agreement and for a period of one year
thereafter, Sponsor and CPS shall each maintain a policy or policies of
insurance (including general liability and product liability) at levels
sufficient to support its indemnification obligations. Each party shall deliver
to the other party evidence of such insurance within five (5) business days of
the other party's request.

 

9. TERMINATION

 

A.This Agreement may be terminated by either party if such party notifies the
other party to this Agreement of the non-notifying party’s failure to comply
with the terms of this Agreement. If the non-notifying party fails to cure its
non-compliance within thirty (30) days of receipt of such notice from the
notifying party then this Agreement shall terminate at the end of such thirty
(30) day cure period.

 

B.Notwithstanding any other provision of this Agreement, Sponsor may terminate
this Agreement or any Statement of Work attached hereto at any time by providing
notice to CPS. Such termination shall be effective on such date as specified by
Sponsor in such notice.

 

C.Upon the effective date of termination, there shall be an accounting conducted
by CPS, subject to verification and approval by Sponsor. Within thirty (30) days
after receipt of adequate documentation therefore, Sponsor will make payment to
CPS for:

 

i.Except in the case of Sponsor's termination of this Agreement due to CPS'
material breach of its obligations hereunder, the reasonable cost to CPS
(including, but not limited to salary and benefits) of its employees,
contractors and sub-contractors for work which CPS has committed for any of them
to complete under the Statement(s) of Work and for which CPS cannot reasonably
substitute other revenue producing work from other sponsors. In such event, CPS
will use its best efforts to substitute other revenue producing work. This
provision is intended to make CPS whole for resources it has irrevocably
committed to conduct the Services provided for under the Statement(s) of Work
where those resources cannot be immediately re-deployed to revenue producing
work for CPS for other sponsors.

 



11

 

 



ii.all services properly rendered and monies properly expended by CPS until the
date of termination and not yet paid for; and

 

iii.reasonable non-cancelable obligations properly incurred for the Services by
CPS prior to the effective date of receipt of notice of termination.

 

D.CPS will return within sixty (60) days to Sponsor any funds not earned or
expended or irrevocably obligated by CPS prior to the effective termination
date.

 

E.Termination of this Agreement by either party shall not affect the rights and
obligations of the parties accrued prior to the effective date of the
termination. The rights and duties provided for under Articles 4 through 10
shall survive the termination or expiration of this Agreement.

 

10. MISCELLANEOUS

 

A.Applicable Law – This Agreement shall be governed by the laws of the State of
Delaware.

 

B.Notice – Any notice required or permitted hereunder shall be in writing and
shall be deemed given as of the date (i) of delivery if delivered by hand, on
the date sent by facsimile with automatic confirmation by the transmitting
machine showing the proper number of pages were transmitted without error or
(ii) the day after deposit with a reputable overnight carrier or (iii) three
business days after mailing if sent by Registered or Certified Mail, postage
prepaid, return receipt request, and addressed to the party to receive such
notice at the address set forth below, or such other address as is subsequently
specified in writing:

 



  If to Sponsor: Nasrat Hakim, CEO       Elite Pharmaceuticals, Inc.       165
Ludlow Avenue       Northvale, NJ 07647       Fax No.: 201-750-2755            
If to CPS:         Camargo Pharmaceutical Services, LLC       9825 Kenwood Road
      Suite 203       Cincinnati, OH 45242       Fax No.:
__________________________  







 



12

 

 

 

C.Amendments – This Agreement and the Statements of Work attached hereto may
only be extended, renewed or otherwise amended at any time by the mutual written
consent of parties hereto.

 

D.Entire Agreement – This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof. In the event of any
inconsistency between this Agreement and the Statements of Work, the terms of
this Agreement shall govern.

 

E.Severability – The invalidity or unenforceability of any term or provision of
this Agreement shall not affect the validity or enforceability of any other term
or provision hereof.

 

F.Integration –The Statements of Work attached thereto are incorporated in this
Agreement by reference. In the event of a conflict between the terms of this
Agreement and the Statements of Work, the terms of this Agreement shall govern.

 



G.Assignment – Neither party hereto may assign, cede or transfer any of its
rights or obligations under this Agreement without the written consent of the
other party, which consent may not by unreasonably withheld; provided, however,
without such consent Sponsor may assign this Agreement in connection with the
transfer or sale of all or substantially all of its assets or business or its
merger or consolidation with another company. Sponsor may assign this Agreement
in whole or in part to any corporate affiliate without consent of CPS, but such
assignment shall not release Sponsor from its obligations hereunder.

 

This Agreement shall inure to the benefit of and be binding upon each party
signatory thereto, its successors and permitted assigns. No assignment shall
relieve either party of the performance of any accrued obligation which such
party may then have under this Agreement.

 

This provision shall not be deemed to prohibit CPS from employing independent
contractors or sub-contractors to complete some or all of the Services required
to be performed by CPS under this Agreement. The use of independent contractors
and/or sub-contractors by CPS, except as provided in Section 1.E.1, shall not
relieve CPS of any of its obligations under this Agreement.

 

H.Independent Contractor – In the performances of all services hereunder, CPS
shall be deemed to be and shall be an independent contractor and, as such, shall
not be entitled to any benefits applicable to employees of Sponsor.

 

Neither party is authorized nor empowered to act as agent for the other for any
purpose and shall not, on behalf of the other, enter into any contract, warranty
or representation as to any matter. Neither party shall be bound by the acts nor
by the conduct of the other.

  



13

 

 

I.Waiver - No waiver of any term, provision or condition of this Agreement
whether by conduct or otherwise in any one or more instances shall be deemed to
be or construed as a further or continuing waiver of any such term, provision or
condition, or of any other term, provision or condition of this Agreement.

 

J.Force Majeure – Neither party shall be liable for any failure to perform as
required by this Agreement, to the extent such failure to perform is caused due
to circumstances reasonably beyond such party's control, including without
limitation contracting delays resulting from the action or inaction of third
parties, delays in obtaining third party approvals (including authorizations
from Sponsor under this Agreement), labor disturbances or labor disputes of any
kind, failure of any governmental approval required for full performance, civil
disorders or commotions, acts of aggression, acts of God, energy or other
conservation measures, explosions, failure of utilities, mechanical breakdowns,
material shortages, disease, or other such occurrences; provided, however, that
in such event, the affected party gives the non-affected party prompt written
notice of the occurrence of such circumstances and uses reasonable efforts to
alleviate such circumstances, and resumes performance hereunder upon alleviation
of such circumstances.

 

(Signature Page Follows)

 



14

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
by proper persons thereunto duly authorized.

 



Sponsor         By: s/ Nasrat Hakim     (Signature)           Nasrat Hakim    
(Print or type name)           President & CEO     (Title)           August 19.
2013     (Date)               Camargo Pharmaceutical Services, LLC       By: s/
Kenneth V. Phelps     (Signature)           Kenneth V. Phelps     (Print or type
name)           President & CEO       (Title)           August 19, 2013    
(Date)  

  

15

 

 

Appendix X

 

STATEMENT OF WORK, COST, TIMELINE AND PAYMENT SCHEDULE

 



16

 



 

